NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2765-16T1


IN THE MATTER OF PRINCETON
CHARTER SCHOOL'S REQUEST
TO AMEND ITS CHARTER.
___________________________________

                Submitted October 4, 2018 – Decided October 17, 2018

                Before Judges O'Connor, Whipple and DeAlmeida.

                On appeal from the New Jersey Department of
                Education.

                Fogarty & Hara, attorneys for appellant Board of
                Education of the Princeton Public Schools (Vittorio S.
                LaPira, of counsel and on the brief; Robert D. Lorfink,
                on the brief).

                Johnston Law Firm, LLC, attorneys for respondent
                Princeton Charter School (Thomas O. Johnston, of
                counsel and on the brief; Rula Alzadon Moor, on the
                brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Commissioner of Education (Melissa
                Dutton Schaffer, Assistant Attorney General, of
                counsel; Lori B. Prapas, Deputy Attorney General, on
                the brief).
PER CURIAM

      We have been advised prior to argument this matter has been amicably

adjusted, and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-2765-16T1
                                      2